Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hall et al. 2019/0008457. Hall discloses: A toilet (100) comprising:
a seat (located on 102 as disclosed in paragraph 19) for supporting a user during use of the
toilet;
a bowl (shown under 101 in figures 1 and 2) for catching excreta from the user; and
a retractable bidet wand (115 as shown in figures 5 and disclosed in paragraph 29) adapted to extend after excretion has concluded;
a bidet head (102) located on the end of the bidet wand, adapted to spray water (via 416a-d) on an exposed surface of the user;
an image sensor (610 or 620) on the bidet wand, adapted to capture images of the exposed surfaces of the user; and
a processor (413, 435, 408-410) to analyze the images to detect health issues.
Regarding claims 2 and 3, the bidet head (102) is adapted to aim pressurized jets of water by being rotated as disclosed in paragraphs 22, 23 and 28 and as shown in figures 1 and 2, the jets from 416a-d may be aimed upward toward the user or sideways or downward toward the bowl as seen in figure 2 wherein the jets from 416a-d are adapted to remove debris from the bowl and to comminute the excreta as claimed.
Regarding claim 4, Hall discloses a gas sensor on head 102 to capture gases in the bowl for analysis following excretion by a user in paragraphs4, 20 and 28.
Regarding claim 5, Hall discloses an image sensor (610 or 620) on the bidet wand which can rotate 360 degrees and face the bowl as disclosed in paragraph 28 wherein the bidet head is adapted to capture images of the excreta as claimed.
Regarding claim 6, Hall discloses the use a CCD sensor in paragraph 28.
Regarding claims 7-11, Hall discloses the bidet wand and bidet head are capable of rotating around a longitudinal axis as shown in figure 2 and disclosed in paragraph 28, an infrared (IR) camera 620 which is used for thermal imaging as disclosed in paragraph 30, the use of a therapeutic spray or a health and wellness spray as claimed in paragraphs 4, 20, 28 and 30, which can be medicinal as disclosed in paragraph 27 or cleansers as disclosed in paragraphs6 and 20,
Regarding claim 12, Hall discloses the use of heated compressed air on the head in paragraph 27 wherein the bidet head is adapted to emit a stream of air to dry the exposed surface of a user as claimed.
Regarding claim 13, Hall discloses cleaning the genitalia area of a male or female user in paragraphs 19, 23, 27 and 29.
Regarding claim 17, Hall discloses a light emitter in paragraphs 5 and 27.
Regarding claim 18, Hall discloses the bidet head to comprise an ultra-violet (UV) light emitter head in paragraph 22 wherein the bidet head is adapted to disinfect the bowl as claimed since the head can rotate 360 degrees and face the bowl.
Regarding claims 19 and 20, Hall discloses the bidet head further comprises a self-cleaning device in the last two sentences of paragraph 27 and heating an emitted liquid in paragraph 27.
Claim Rejections - 35 USC § 103
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. 2019/0008457 in view of Hall et al. 2018/0275152. Hall’457 discloses: A toilet (100) including an image sensor (610 or 620) on the bidet wand which can rotate 360 degrees and face the bowl as disclosed in paragraph 28 wherein the bidet head is adapted to capture images of the excreta substantially as claimed but does not disclose the detection of an ingested dye or the spraying of a dye. However, Hall’152 teaches another toilet screening system having the detection of an ingested dye as taught in paragraphs 30 and 31, or the spraying of the dye on excreta as taught in paragraphs 30 and 37 for the
purpose of enhancing the detection of biomarkers in a user. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the toilet system of Hall’457 with the detection of ingested biomarker dyes or the spraying of biomarker dyes as, for example, taught by Hall’152 in order to enhance the detection of biomarkers in a user.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. 2019/0008457 in view of Cao et al. WO 2019/184738. Hall’457 discloses: A toilet (100) including an image sensor (610 or 620) on the bidet wand, adapted to capture images of the exposed surfaces of the user substantially as claimed but does not disclose the forming a three-dimensional image. However, Cao et al. teaches another toilet screening system having the forming a three-dimensional image as taught in the Abstract for the purpose of more accurately positioning the spray nozzle. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the image sensors of Hall with the forming a three-dimensional image a as, for example, taught by Cao in order to more accurately position the spray nozzle.
Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive.
Applicant contends that controller 413 and server 435 predict the empty state of fluid reservoirs based on level sensor readings as disclosed in paragraph 28. This is correct. However, controllers, servers and other computing machinery are capable of performing multiple functions and in addition to monitoring level sensors controller 413 and server 435 also analyze the images captured on the image sensor 610 or 620 on the bidet wand 115 to detect health issues in cooperation with elements 408-410 as shown in figure 4 and as disclosed on paragraph 27, in particular lines 43-67, disclose how images from sensors on the wand are used for optical inspection for clinical purposes including a maintenance or healthcare computer for analysis and detecting health issues as claimed. These functions disclosed in paragraph 27 as claimed are in addition to the level monitoring contended by Applicant in paragraph 28. 
Regarding claims 14 and 15, paragraph 30 of Hall’152 teaches ingesting food dye markers and paragraph teaches detecting the food dye in bodily waste via cameras. Applicant contends that Hall’152 does not overcome the deficiencies of Hall’457. However, as noted above, Hall’157 does not have any deficiencies. 
Regarding claim 16, Applicant contends that Cao does not overcome the deficiencies of Hall’457. However, as noted above, Hall’157 does not have any deficiencies. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754